Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of the translational movement of the core along a longitudinal axis and in a direction opposite the direction of the sealing cap is indefinitely defined herein.
As seen through Applicant’s specification, as in figs. 2A-C, pars. [0015-0018,0043,0044] the collar progressively moves downward toward 107 and successively exposes the core such that the fluid vent(s) 116 are provided in an open configuration, wherein an opposite force in the opposite direction to move the core upward is not provided therewith.  
This is contrary to the present recitation which provides that a translational movement of the core occurs in a direction opposite the direction of the sealing cap.  
As seen from the above, the disclosure provides that the collar is the piece moving downward to the flange, while the core is stationary and its vent(s) 116 become exposed as a consequence of the downward movement of the collar to the flange.

Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of the recited “open configuration” of the selectively movable valve are indefinitely defined herein.
Applicant needs to clarify the structural/functional arrangement afforded to such a designation, as the recitation is undefined in the physical/functional orientation of the valve.
Examiner notes that the “open configuration” recited in the latter part of the claim is defined with respect to fluid communication, as recited therein, which provides for clear metes and bounds to the “open configuration,” and similar amendments may be made with respect to blocking/preventing such fluid communication (i.e. blocking the fluid vent) and the “closed configuration.”
Independent claim 19 also provides an exemplary claim recitation to a clearly defined “open configuration.”





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3-10, 13, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Biadillah et al. (USPN 11,002,646), hereafter Biadillah.
Biadillah discloses sample collection devices (abstract).  With regard to claim 1, Biadillah discloses a sample collection vessel 14 having an opening for receiving a biological sample, a selectively movable valve (defined by wall 18) and comprising a core (see the central part as in fig. 3A,3B, and including a fluid vent 22 associated with the core) configured to at least partially associate with the opening of the sample collection vessel and a collar 62 disposed about the core, a sealing cap 12 coupled to the collar and comprising a reagent chamber (given by a interior volume of the cap) for storing a measure of sample preservation reagent, the sealing cap being configured to associate and form a fluid tight connection with the sample collection vessel, wherein associating the sealing cap with the sample collection vessel causes a physical rearrangement of the core relative to the collar such that a fluid vent 22 associated with the collar is moved into fluid communication with the reagent chamber, thereby permitting sample preservation reagent to pass from the reagent chamber to the sample collection vessel (see fig. 3B, for example, and wherein the collar is moved from a close configuration wherein fluid communication is prevented by way of collar 62 to being in an open position wherein collar is moved upward and exposes fluid vent 62 to allow fluid communication) (lines 6-67, col. 14, figs. 3A-C, for example).  Similarly, as in claim 17, Biadillah discloses a kit as claimed and wherein the sealing cap is construed to be the combination of the reagent chamber and selectively movable valve (which is oriented in a closed configuration as discussed above, and when oriented in an open position provides for fluid communication as claimed and discussed above).  Additionally, as in claim 19, Biadillah similarly discloses a separable-two piece sample collection system, as likewise discussed above, and further noting that the core has a head member (see lower wall portion below vent 22 that confines and closes with respect to collar 62 in fig. 3A) configured to form a fluid tight connection with the collar when the selectively movable valve is in a closed configuration and a flange 48 opposite the head member that is sized and shaped to prevent the core from traversing the opening of the sample collection vessel.  With regard to claim 3, the sample collection vessel further comprises a connection member 28/45 (see fig. 2A/3B, which engage with sealing cap 12).  With regard to claims 4-7, the sealing cap further comprises a complementary connection member 28/45 configured to associate with the connection member of the sample collection vessel to couple the sample collection vessel and the sealing cap (see figs. 2A/3B; and the sealing cap being threadedly engaged to the connection members, as in complementary ridges comprising threads, and the complementary connection member of the sealing cap are internal threads of the sealing cap as most easily seen in fig. 2A in the region above item ‘28’ and on the inner wall of cap 12; lines 5-40, col. 13; lines 54-67, col. 14, figs. 2A/3B, for example).  Further, as in claim 8, and as similarly discussed above with respect to claim 19, Biadillah discloses a separable two-piece sample collection system by a sample collection vessel 14 and the selectively movable valve 18 associated with the sealing cap 12 comprising a second piece of the separable two-piece collection system, wherein such pieces may be engaged and disengaged (figs. 1, 3A/B, for example).  Further, as in claim 9 and from the above, the fluid vent 22 associated with the core is obstructed by the collar when the valve is in a closed position (see fig. 3A), and the fluid vent is at least partially unobstructed by the collar when the selectively movable valve is in an open configuration (see fig. 3B).  With regard to claim 10, Biadillah discloses that the core comprises a head member configured as claimed such as discussed above with respect to claim 19.  With regard to claim 13, Biadillah discloses that the core comprises a flange 48 sized and shaped to prevent the core from traversing the opening of the sample collection vessel (see fig. 3B, and abutment with counter-flange 50).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 11, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biadillah in view of Watts et al. (US 2007/0134134), hereafter Watts.
Biadillah has been discussed above.
Biadillah does not specifically disclose wherein one or more of the collar or the head member comprises an annular retention member configured to maintain a fluid-tight seal as recited in claims 11, 12, and 20.
Watts discloses sample processing vials, and as shown in figure 4 the valve mechanism 24 includes an O-ring seal 60 seated within an annular recess 62 formed around the circumference of the shaft 54.  Watts discloses that O-ring seal 60 bears against the inner surface 68 of the innermost annular flange 66 and thus the O-ring seal axially moves within the lower bore in a sealing arrangement to allow the actuator shaft, and thus, the valve 42, to move up or down relative to the aliquot chamber, while preventing fluid communication between the aliquot chamber and the external environment through the upper bore (pars. [0047-0049], fig. 4, for example).
It would have been obvious to one of ordinary skill in the art to modify Biadillah to provide one or more of the collar or the head member comprises an annular retention member configured to maintain a fluid-tight seal as recited in claims 11, 12, and 20 such as taught by the analogous art of Watts to a cooperative sample preparation system in which an O-ring seal as an annular retention member about the collar provides a sealing arrangement that allows the valve to move relative to the aliquot chamber, while preventing fluid communication between the aliquot chamber and the external environment to prevent unwanted mixing of fluid/reagent and sample.
Further, as in claim 12, the recitation to retention force being less than a mechanical force is drawn to a process recitation not afforded patentable weight in the device, and in which the prior art of Biadillah and Watts provide to commensurately disclose the physical elements as claimed and materially constructed, wherein it is said that such device equivocally provides a likewise retention force that is less than a mechanical force of associating the sealing cap with the sample collection vessel, in as much as necessitated and recited herein.
 

Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biadillah in view of Patterson et al. (US 2008/0067084), hereafter Patterson.
Biadillah has been discussed above.
Biadillah does not specifically disclose a plurality of fluid vents, and being radially disposed about the core and spanning an interior portion and uninterrupted as in claims 14-16.
Patterson discloses a mixing cap (abstract).  Patterson discloses a mixing cap 20 and including a core 40, wherein the core comprises a plurality of radially disposed fluid vents 46, wherein the plurality of fluid vents span an interior portion of the core and are uninterrupted from an entrance aperture to an exit aperture of each fluid vent, and provide apertures that may be selectively provided in an open position in order to introduce dry or liquid ingredients I1, I2 from the storage compartment to the communicating sample collection bottle B(pars. [0069-0071,0079-0081], figs. 1, 2, 6, and 7, for example).
It would have been obvious to one of ordinary skill to modify Biadillah to provide a plurality of fluid vents, and being radially disposed about the core and spanning an interior portion and uninterrupted as in claims 14-16 such as taught by Patterson in order to facilitate the full in-flow of ingredients/fluids to sample collection vessel, and would have a reasonable expectation of success in the device of Biadillah for a likewise desired purpose in an analogous cooperative sample preparation system.



Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biadillah in view of Cho (US 2004/0200741).
Biadillah has been discussed above.
Biadillah does not specifically disclose a funnel configured to associate with the sample collection vessel as recited in claim 17.
Cho discloses a cap device for mixing different kinds of material separately contained and in a bottle (abstract).  Cho disclose a funnel part 52 configured to associate with the bottle to discharge the additive into the bottle through a lower end thereof (pars. [0024-0029], figs. 3A, 4B, for example).
It would have been obvious to one of ordinary skill in the art to modify Biadillah to provide a funnel configured to associate with the sample collection vessel as recited in claim 17 such as taught by the analogous art of Cho likewise drawn to a cooperative sample preparation system and wherein a funnel provides for added guiding of the liquid delivered to the sample collection vessel thus providing more assured delivery to the sample collection vessel.




Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, namely Biadillah, does not teach or fairly suggest, as best understood, wherein the physical rearrangement comprises a translational movement of the core along a longitudinal axis and in a direction opposite the direction of the sealing cap.







Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914. The examiner can normally be reached M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL N TURK/Primary Examiner, Art Unit 1798